Title: Thomas Boylston Adams to John Adams, 3 May 1794
From: Adams, Thomas Boylston
To: Adams, John


          
            Dear sir
            West Chester 3d May, [1794]
          
          The return of some Gentlemen of the Philadelphia Bar gives me an opportunity of droping you a few lines; The Court has been engaged in many important trials, & contrary to their expectations are obliged to meet this day— Mr: Ingersoll however intends making part of the Journey, to Lancaster this afternoon; To prevent an interference of the Court of Com Pleas & the Supreme Court in Lancaster Coun[ty.] the arrangement is such that the Supreme [Cour]t passes Lancaster for York, & returns to Lancaster a week afterwards
          I have passed a pleasant week— the County of West Chester is cheifly inhabited by Quakers, but I do not find that their doctrine of forbearance, has much tendency to diminish the number of Law suits, for I am told that in proportion to numbers there is as much business here as in any other long settled County— Most of the trials in County Courts are concerning Lands; a majority of trials this Court have been Ejectments. The Country about this place is very delightful—the Season of the year is uncommonly favorable to

inspire pleasing impressions; but independant of this, there are natural properties such as richness of Soil—situation &ca: sufficient to justify my admiration. If the expression is alowable I would say that the Country is uniformly uneven, Verdant Hills, & cultivated Dales are the prominent figures of a variegated Landscape, and if I were not fearful of growing Poetical I would endeavor to enlarge the description; the land is said to be in general good— I have viewed it in almost every direction from this place a few miles round & I never was in a Country that pleased me more— U[pon] average I am told Land in this Count[ry costs?] 6 or 7 Pounds; just round the town a Lot [sells?] for £100 Pr Acre, but this is no rule for finding the value of a whole Plantatation. As to the town itself, nothing very striking or observable differ’s it from other towns where there is a Court House five or six taverns, a Jail & from 40 to 50 Houses— it is situated high, and is said to be very healthy—
          I must not forget my little Mare, whose merits are so great that I am much in love with her— she travels well—is perfectly sure footed, & by no means vicious; I hope her virtues may increase as they have allready expanded upon acquaintance—
          I shall be at York Town next week, where a Letter from you would be particularly agreeable to / Sir / your dutiful Son
          
            Thomas B Adams
          
        